        Case 21-01353-JNP             Doc 5 Filed 08/26/21 Entered 08/26/21 14:03:30                    Desc Main
                            UNITED        STATES BANKRUPTCY
                                            Document      Page 1 of 1   COURT
                                 DISTRICT OF NEW JERSEY
In the matter of:
Aluminum Shapes, L.L.C.
                                                  Debtor

Aluminum Shapes, L.L.C.
                                                  Plaintiff(s)
                                                                          Case No.        ______________________
                                                                                                21-16520

Martin J. Walsh, Secretary of Labor
                                                                          Adversary No.   ______________________
                                                                                                 21-1353


                                                  Defendant(s)            Judge:                   JNP
                                                                                          ______________________


                        SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
                               IN AN ADVERSARY PROCEEDING
YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached to this
summons to the clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except
that the United States and its offices and agencies shall file a motion or answer to the complaint within 35 days.
                                 US Bankruptcy Court
             Address of Clerk    401 Market Street
                                 PO Box 2067
                                 Camden, NJ 08101

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
                                      Edmond M. George, Esq.
             Name and Address of
                                      Obermayer Rebmann Maxwell & Hippel
             Plaintiff’s Attorney
                                      Centre Square West
                                      1500 Market Street, Suite 3400
                                      Philadelphia, PA 19102
If you make a motion, your time to answer is governed by Fed.R.Bankr.P. 7012.
YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will be
held at the following time and place.

             Address    Mitchell H. Cohen Courthouse             Courtroom:   4C
                        400 Cooper Street
                        Camden, NJ 08102
                                                                 Date and Time:

                                                                         November 30, 2021 at 2:00 PM


IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT
   TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE
              TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

                                                                   Jeanne A. Naughton, Clerk

Date: ___________________________________
      August 26, 2021                                              By: ______________________________________
                                                                       /S/ Elizabeth Grassia
                                                                       Deputy Clerk

                                                                                                           rev.1/4/17

Pursuant to D.N.J. LBR 9019-2, Mediation: Procedures, there is a presumption of mediation in all adversary
proceedings. For more information regarding the mediation program, see the related Local Rules and forms
on the Court’s web site njb.uscourts.gov/mediation.
